Silva, J.
This is a Petition to Establish a Report pursuant to Dist./Mun. Cts. R. Civ. P., Rule 64 (c) (5)., no action having been taken thereon by the trial *178justice on a Draft Report filed by the defendant in July of 1983. Likewise no action was taken on the plaintiffs Motion to Dismiss the Draft Report and defendant’s Amended Draft Report which was subsequently filed, and followed by a Motion of the plaintiff to Strike the Amended Draft Report. A record of the docket entries did not accompany the petition and therefore the court is unable to set out a chronology of the dates when the various documents concerning this appellate review were filed.
The parties agree that no action was taken by the trial justice within the prescribed time and that no fourteen (14) day notice was given by the clerk as required by Rule 64 (c) (5).
The report which the defendant seeks to establish appears to be based on the defendant’s disappointment with the finding of the trial judge. An objection to a general finding raises no issue of law for appellate review. Spencer v. Robert Laurence, Inc., 347 Mass. 765 (1964); Barton v. Cambridge, 318 Mass. 420, 424 (1945); Parker v. Levin, 285 Mass. 125, 129 (1934). The defendant filed three (3) Requests for Rulings which were allowed by the trial judge. A party cannot be said to be aggrieved by the allowance of a requested ruling. A petition to establish a report must be denied when the report presents no question of law for review. Henry L. Sawyer, Co. v. Boyajian, 298 Mass. 415, 416, 417, (1937); Gilman v. Brown, 45 Mass. App. Dec. 184, 187 (1970); Brennan v. Bollino, 25 Mass. App. Dec. 200, 201 (1962).
The defendant’s Motion to File Petition to Establish Report late is hereby denied.